Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 10, 2017

                                        No. 04-16-00835-CV

                           Alejandro RODRIGUEZ and Lisa Rodriguez,
                                         Appellants

                                                   v.

 VRM (Vendor Resource Management), Duly Authorized Agent for The Secretary of Veterans
                                     Affairs,
                                    Appellees

                    From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 2016CV04366
                             Honorable Jason Wolff, Judge Presiding


                                            ORDER
        The reporter’s record was due January 9, 2017, but was not filed. On January 11, 2017,
the court reporter filed a notification of late record stating the record was not filed because
appellant had neither paid nor arranged to pay the reporter’s fee to prepare the record and that
appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b). Accordingly, we ordered appellant to provide written proof to this court that either: (1)
the reporter’s fee has been paid or arrangements satisfactory to the reporter have been made to
pay the reporter’s fee; or (2) appellant is entitled to the record without prepayment of the
reporter’s fee. See id. R. 35.3(b).

        On January 23, 2017, appellant filed a letter in this court stating he had “left a detailed
message . . . with the court reporter . . . detailing [the] request for a record of proceedings . . . and
offering payment electronically or otherwise upon her estimate of costs.” We contacted the
reporter and confirmed that the arrangements for payment were satisfactory and that upon
payment, she would immediately file the record. However, no record was filed. Thereafter, on
February 2, 2017, the court reporter filed a second notification of late record. She confirms
payment arrangements were made on January 24, 2017 — appellant’s counsel was to mail the
reporter payment for the record — but she advises has not received the promised payment and
although the record is complete, she will not file it until she has received payment. We
attempted to contact appellant’s counsel by telephone on February 2, 2017, but as of the date of
the order, had received no response. Accordingly, on February 6, 2017, we again ordered
appellant to provide written proof to this court that either: (1) the reporter’s fee has been paid; or
(2) appellant is entitled to the record without prepayment of the reporter’s fee. See id. R. 35.3(b).
We advised that if appellant failed to respond within the time ordered, appellant’s brief would be
due thirty days after the date of the order, and the court would consider only those issues or
points raised in appellant’s brief that did not require a reporter’s record for a decision. See id. R.
37.3(c).

        On February 7, 2017, the court reporter filed the portions of the reporter’s record
requested by appellant. We therefore assume the reporter received payment as directed by this
court, although no proof of payment was filed in this court by appellant. Accordingly, as the
appellate record is now complete, we ORDER appellant to file his brief in this court on or before
March 9, 2017. See id. R. 38.6(a) (stating that unless appeal is accelerated or brought pursuant
to rule 31, appellant’s brief is due within thirty days from the date either the clerk’s record or the
reporter’s record is filed, whichever is later).

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court